Case 1:20-cv-03616-RM-GPG Document 8 Filed 12/11/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

 Civil Action No. 20-cv-03616-RM-GPG

 MARK JAY KRUM,

         Plaintiff,

 v.

 CHUBB LIMITED d/b/a
 CHUBB GROUP, d/b/a CHUBB;
 GREAT NORTHERN INSURANCE COMPANY;
 STEVE W. MORTENSEN;
 MATHEW WITCHER;
 CELIA SANTANA; and
 DALE KRUPOWICZ,

       Defendants.
 ______________________________________________________________________________

                            ORDER TO SHOW CAUSE
 ______________________________________________________________________________

         This matter is before the Court sua sponte after reviewing the Complaint and finding an

 issue is raised as to whether subject matter jurisdiction has been plausibly alleged. See Amazon,

 Inc. v. Dirt Camp, Inc., 273 F.3d 1271, 1276 (10th Cir. 2001) (A federal court has an

 independent obligation to examine its own jurisdiction at every stage of the proceeding.).

 Plaintiff asserts diversity jurisdiction exists pursuant to 28 U.S.C. § 1332, which requires

 complete diversity of citizenship between the parties. Grynberg v. Kinder Morgan Energy

 Partners, L.P., 805 F.3d 901, 905 (10th Cir. 2015). However, it is unclear to the Court that the

 citizenship of “Chubb Limited” has been properly alleged and, therefore, that diversity

 jurisdiction exists.

         Here, Plaintiff alleges the following concerning Chubb Limited (referred to as “Chubb1”
Case 1:20-cv-03616-RM-GPG Document 8 Filed 12/11/20 USDC Colorado Page 2 of 3




 in the complaint):

        2.      Defendant Chubb1 is Chubb Limited and is incorporated in Zurich, Switzerland,
        headquartered in Zurich, and provides a broad range of insurance and reinsurance
        products to insureds worldwide. Defendant Chubb1 owns subsidiaries, directly and
        indirectly, that issue among other things, property insurance. Defendant Chubb1 is made
        up of insurance and reinsurance companies that are licensed to conduct business or
        approved to transact insurance in various jurisdictions in the United States.

        3.     Defendant Chubb1’s principal place of business in the United States is in the State
        of New Jersey. Defendant Chubb1 does business as the Chubb Group and Chubb.
        Defendant Chubb1 is one of the world’s largest publicly traded property and casualty
        insurance companies and the largest commercial insurer in the United States. Defendant
        Chubb1 is engaged in the business of insurance. Defendant Chubb1 assesses, assumes,
        and manages risk. Defendant Chubb1 serves “affluent and high net worth individuals
        with substantial assets to protect.”

 (ECF No. 1, Complaint at ¶¶ 2, 3.) From these allegations, the Court is unable to determine

 whether Chubb Limited is a corporation, a limited liability company or limited partnership, or

 something different altogether, such as an insurance exchange.

        Whether Chubb Limited is a corporation or another type of business organization is

 important is assessing jurisdictional citizenship. For example, “[f]or diversity, a corporation is a

 citizen of its state of incorporation and the state where its principal place of business is located.”

 Grynberg, 805 F.3d at 905; see also 28 U.S.C. § 1332(c)(1). “[A]n unincorporated entity’s

 citizenship[, however,] is typically determined by its members’ citizenship. Grynberg, 805 F.3d

 at 905. This “rule” has been applied to many forms of organizations, such as joint stock

 companies, limited partnerships, labor unions, limited liability companies, unincorporated

 associations, and unincorporated reciprocal or inter-insurance exchanges. Grynberg, 805 F.3d at

 906 (collecting cases); Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988)

 (applying rule to unincorporated association); Arbuthnot v. State Auto. Ins. Ass’n, 264 F.2d 260,

 261 (10th Cir. 1959) (apply rule to unincorporated reciprocal or inter-insurance exchange).




                                                    2
Case 1:20-cv-03616-RM-GPG Document 8 Filed 12/11/20 USDC Colorado Page 3 of 3




         The type of business organization in which Chubb Limited falls, however, is unknown.

 Plaintiff alleges that Chubb Limited “is made up of insurance and reinsurance companies”

 indicating that it may be an unincorporated association. If so, then its citizenship is determined

 by the citizenship of all its members. But, the complaint fails to allege the identity of such

 members or their citizenships. Therefore, on this record, diversity jurisdiction has not been

 plausibly alleged. It is therefore

         ORDERED that on or before December 31, 2020, Plaintiff shall SHOW CAUSE why

 this action should not be dismissed without prejudice for lack of subject matter jurisdiction.

         DATED this 11th day of December, 2020.


                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                   3
